DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
2.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


3.	Claims 1-5, 7-15, 17-19 and 21-22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent Pub. No. 2014/0060148 A1 by Amit et al (hereinafter Amit).

Regarding Claim 1, Amit teaches a dynamic (Par. [0065]) misregistration measurement amelioration method (Title, Abstract) comprising:
taking at least one misregistration measurement at multiple sites (Fig. 1 @ 115, Par. [0009, 0034]) on a first semiconductor device wafer (Fig. 1 @ 105, Par. [0009, 0033-0034]) using a region of interest (Fig. 1 @ 105, entire site is the region interest), which is selected from a batch of semiconductor device wafers intended to be identical (Par. [0009, 0057]) (Par. [0036]), wherein said misregistration measurements are taken with an imaging misregistration metrology tool or a scatterometry misregistration metrology tool (Fig. 1A @ 106, Par. [0011, 0031, 0036]); 
(Par. [0009]); 
using data from said analysis of each of said misregistration measurements to determine ameliorated misregistration measurement parameters at each one of said multiple sites (Par. [0009, 0036]), wherein the ameliorated misregistration measurement parameters include only sub-sections (Fig. 1 @ 115, Par. [0009, 0034]) of said region of interest (Fig. 1 @ 105, entire site is the region interest); 
thereafter ameliorating misregistration metrology tool setup for ameliorated misregistration measurement at said each one of said multiple sites, thereby generating an ameliorated misregistration metrology tool setup (Par. [0009]); and 
thereafter measuring misregistration at multiple sites on a second semiconductor device wafer (Par. [0057]: measuring multiple substrates thus teaches second semiconductor device wafer), which is selected from said batch of semiconductor device wafers intended to be identical (Par. [0057]: substrates from the same lot thus teaches identical), using said ameliorated misregistration metrology tool setup (Par. [0009-0010]) (Par. [0045], Claim 1). 
 
Regarding Claim 2, Amit teaches wherein said misregistration measurements are taken with an imaging misregistration metrology tool (Fig. 1A @ 106, Par. [0011, 0031, 0036]).
  
Regarding Claim 3, Amit teaches wherein said misregistration metrology tool setup comprises at least one of the following: 
a wavelength of light used in misregistration measurement; 
a polarization of light used in misregistration measurement (Par. [0011, 0031]); or 


Regarding Claim 4, Amit teaches wherein said misregistration measurements are taken with said scatterometry misregistration metrology tool (Fig. 1A @ 106, Par. [0036]).  

Regarding Claim 5, Amit teaches wherein said misregistration metrology tool setup comprises at least one of the following: 
a polarization of light used in misregistration measurement (Par. [0011, 0031, Claim 6); 
a diffraction mask used in misregistration measurement; or
a diffraction aperture used in misregistration measurement. 
 
6. (Canceled)  

Regarding Claim 7, Amit teaches comprising recalculating results (Par. [0011, 0046, 0065]) of said at least one misregistration measurement using said ameliorated misregistration measurement parameters at said each one of multiple sites (Par. [0009, 0036]). 
 
Regarding Claim 8, Amit teaches wherein said first semiconductor device wafer and said second semiconductor device wafer are the same semiconductor device wafer (Par. [0057]: substrates from the same lot thus teaches same semiconductor device wafer).  

Regarding Claim 9, Amit teaches wherein said misregistration metrology tool setup is selected based on at least one of: 
increased contrast precision of results of said misregistration measurements;
improved residual values of results of said misregistration measurements; 
better correlation between results of said misregistration measurements and electron beam measurements; 
improved device yield (Par. [0065]); 
improved precision of results of said misregistration measurements; 
reduced tool-induced-shift of results of said misregistration measurements;
Page 3 of 7




improved sensitivity of results of said misregistration measurements; 
improved throughput of said misregistration measurements; 
improved matching of results of said misregistration measurements to results of misregistration measurements taken by other misregistration metrology tools; or
decreased fluctuations in results of said misregistration measurements with process variations.  

Regarding Claim 10, Amit teaches a dynamic misregistration measurement amelioration system comprising a misregistration metrology tool operative to perform the dynamic misregistration measurement amelioration (Title, Abstract, Par. [0065]). 
 
Regarding Claim 11, Amit teaches a dynamic misregistration measurement amelioration method (See Claim 1 rejection) comprising: 
taking at least one misregistration measurement at multiple sites on a semiconductor device wafer, which is selected from a batch of semiconductor device , wherein said misregistration measurements are taken with an imaging misregistration metrology tool or a scatterometry misregistration metrology tool (See Claim 1 rejection); 
analyzing each of said misregistration measurements (See Claim 1 rejection); 
using data from said analysis of each of said misregistration measurements to determine ameliorated site-specific misregistration parameters each one of multiple sites, wherein the ameliorated misregistration measurement parameters include only sub-sections of said region of interest (See Claim 1 rejection);
thereafter ameliorating a setup for misregistration measurement at said each one of multiple sites, thereby generating an ameliorated misregistration metrology tool setup (See Claim 1 rejection); and 
thereafter remeasuring (Abstract, implicitly teaches. Also see Par. [0009]: measure subsequent targets thus teaches remeasuring) misregistration of said semiconductor device wafer, which is selected from said batch of semiconductor device wafers intended to be identical, using said ameliorated misregistration metrology tool setup (See Claim 1 rejection).  

Regarding Claim 12, Amit teaches wherein said misregistration measurements are taken with said imaging misregistration metrology tool (See Claim 2 rejection).  

Regarding Claim 13, Amit teaches wherein said misregistration metrology tool setup comprises at least one of the following:  Page 4 of 7
a wavelength of light used in misregistration measurement; 
a polarization of light used in misregistration measurement; or


Regarding Claim 14, Amit teaches wherein said misregistration measurements are taken with said scatterometry misregistration metrology tool (See Claim 4 rejection). 
 
Regarding Claim 15, Amit teaches wherein said misregistration metrology tool setup comprises at least one of the following: 
a polarization of light used in misregistration measurement (See Claim 5 rejection); 
a diffraction mask used in misregistration measurement; or
a diffraction aperture used in misregistration measurement.  

16. (Canceled)  

Regarding Claim 17, Amit teaches comprising recalculating results of said at least one misregistration measurement using said ameliorated misregistration measurement parameters at said each one of multiple sites (See Claim 7 rejection). 
 
Regarding Claim 18, Amit teaches comprising measuring misregistration at multiple sites on a second semiconductor device wafer, which is selected from said batch of semiconductor device wafers intended to be identical, using said ameliorated misregistration metrology tool setup (See Claims 1, 8 rejection).  

Regarding Claim 19, Amit teaches wherein said misregistration metrology tool setup is selected based on at least one of: increased contrast precision of results of said misregistration measurements;  Page 5 of 7

better correlation between results of said misregistration measurements and electron beam measurements; 
improved device yield (See Claim 9 rejection); 
improved precision of results of said misregistration measurements; reduced tool-induced-shift of results of said misregistration measurements; 
improved sensitivity of results of said misregistration measurements; 
improved throughput of said misregistration measurements; 
improved matching of results of said misregistration measurements to results of misregistration measurements taken by other misregistration metrology tools; or
decreased fluctuations in results of said misregistration measurements with process variations.  

Regarding Claim 21, Amit teaches a dynamic misregistration measurement amelioration system comprising a misregistration metrology tool operative to perform the dynamic optimization misregistration measurement amelioration (See Claim 10 rejection).  

Regarding Claim 22, Amit teaches a dynamic misregistration measurement amelioration system comprising a misregistration metrology tool operative to perform the dynamic optimization misregistration measurement amelioration (See Claim 10 rejection).



Response to Arguments

Applicant’s arguments filed on 04/14/2021 with respect to claims 10 and 20-22 under U.S.C. 112 have been fully considered and they are persuasive. Therefore, the rejection is withdrawn

In response to Applicant’s arguments filed on 04/14/2021 with respect to rejections of claims 1 and 11 have been fully considered but they are not persuasive.

	The Applicant argues that amended claims 1 and 11 recite that “the ameliorated misregistration measurement parameters include only sub-sections of said region of interest.” This is not taught or suggest by Amit. Amit teaches that metrology targets are placed in a region of the wafer. See Amit at [0034], However, Amit is silent about regions of interest. Amit teaches “measuring the measurement location with one of a plurality of different measurement conditions.” See id. At [0039], Amit implies this is at “each measurement location of a plurality of measurement locations distributed across a substrate.” See id. at [0062], Amit does not teach using a subset of these measurement locations as recited in amended claims 1 and 11 (Argument, Page 8-9).

	The Examiner respectfully disagrees. The Applicant agrees above that Amit teaches that metrology targets are placed in a region of the wafer but argues that Amit is silent about regions of interest. However, Claims 1 and 11 recite “a region of interest” not “regions of interest” as argued. Therefore, Amit teaches a region of interest (Final OA, see Claims 1 and 11 rejection).



	The Applicant’s argument regarding “Amit does not teach using a subset of these measurement locations as recited in amended claims 1 and 11” is not persuasive because claim language does not require such limitation. If Applicant means locations are same as regions, then argument is addressed above.

Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMIL AHMED whose telephone number is (571)272-1950.  The examiner can normally be reached on M-F: 9:00 AM - 5:00 PM.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAMIL AHMED/
Primary Examiner, Art Unit 2886